DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1- 14, drawn to an apparatus.
Group II, claim(s) 15- 20, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a manifold disposed around at least a skived proximal-end portion of the dual-lumen extrusion, wherein the skived proximal-end portion includes the second lumen without the first lumen, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Borden et al. (US Pub. No. 2007/0078437 A1).
  Borden discloses a catheter assembly (10) (Fig. 1) comprising: 
a dual-lumen extrusion (12) (Figs. 1- 5) including a first lumen (42) (Figs. 2- 5) and a second lumen (44) (Figs. 2- 5) (P. [0042] - - The multiple lumen catheter tube 12 may be made by extrusion), and 
a manifold (14) (Figs. 1- 2) disposed around at least a skived proximal-end (54, 58) (Figs. 2- 4) portion of the dual-lumen extrusion (12) (See Fig. 2) (Ps. [0036]- [0038] - - end 40 of the multiple lumen catheter tube 12, including opening 54 and cut-out or skived sidewall 58 shown as dotted line in Fig. 2, is disposed within the hub 14), wherein the skived proximal-end portion (58) includes the second lumen (44) without the first lumen (42) (See Fig. 2) (Ps. [0038], [0048] - - a cut 130 is positioned in the outer wall 48 as shown in Fig. 3D so that a portion of the outer wall 48 forms the sidewall 58 having the height 60 that extends from the inner wall 46).

During a telephone conversation with Bethany R. Lahman on 8/05/22, a provisional election was made with traverse to prosecute the invention of Group 1, claims 1- 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15- 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
Claims 5- 6 and 11- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “a guidewire” in line 5.  However, claim 1 recites, “a guidewire” in line 7.  It is unclear whether applicant intended to recite another, different guidewire in claim 5 or whether claim 5 was intended to refer to the guidewire in claim 1.  For the purposes of examination, claim 5 is interpreted as reciting - - wherein the second lumen of the dual-lumen extrusion extends through the tip member enabling [[a]] the guidewire to pass through the tip member - -.  Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 5.
Claim 11 recites, “a guidewire” in line 3.  However, claim 8 recites, “a guidewire” in line 8.  It is unclear whether applicant intended to recite another, different guidewire in claim 11 or whether claim 11 was intended to refer to the guidewire in claim 8.  For the purposes of examination, claim 11 is interpreted as reciting - - wherein the second lumen of the dual-tube extrusion extends through the tip member enabling [[a]] the guidewire to pass through the tip member - -.  Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent off claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 3, 5, 7- 9, 11 and 13- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesswein et al. (US Pat. No. 6,296,620 B1) in view of Borden et al. (US Pub. No. 2007/0078437 A1) as evidenced by Boukhny et al. (US Pub. No. 2010/0036256 A1).  Gesswein and Borden are cited in the IDS filed 5/20/21.
Regarding claim 1, Gesswein discloses a catheter assembly configured for modifying intravascular lesions, comprising: 
a core wire (37) (Figs. 2- 3, 5- 6) including a proximal end configured to vibrationally couple to an ultrasound transducer (19) (Fig. 1) (Col. 2, l. 41- 45 - - A proximal connector assembly 49 is positioned at a proximal end 50 of the catheter 13 and is configured and constructed to facilitate operative connection of a proximal end of the ultrasound transmission member 37 to the ultrasound transducer 19); 
a dual-lumen catheter body (25) (Figs. 1- 6) including a first lumen (70, 112) (Figs. 2- 6) and a second lumen (109) (Figs. 4- 6), wherein: 
the core wire (37) is disposed within the first lumen (70, 112) (See Figs. 3, 4 showing core wire (37) in both lumens), and the second lumen (109) is configured to accommodate a guidewire (16) (Figs. 1- 2, 6) (Col. 5, l. 16- 21 - - longitudinal guide wire passage bore 109); and 
a manifold (49) (Fig. 1) disposed around at least a proximal-end portion of the dual-lumen catheter body (25) (See Fig. 1) (Col. 3, l. 8- 13 - - since a guide wire lumen extends longitudinally through the catheter body 25 and a guide wire entry/exit side arm (not shown) is formed on the proximal connector assembly 49 such that the guide wire 16 may be inserted through the entire length of the catheter 13, proximal assembly 49 is considered a manifold disposed around a proximal-end portion of the dual lumen catheter body (25)). 
Gesswein further disclosing a guide wire entry/exit side arm (not shown) formed on a proximal connector assembly 49 such that the guide wire 16 may be inserted through the entire length of the catheter (Col. 3, l. 8- 13), but Gesswein does not expressly disclose
 (claim 1) a manifold disposed around at least a skived proximal-end portion of a dual-lumen extrusion as claimed.
However, Borden teaches a manifold disposed around at least a skived proximal-end portion of a dual-lumen extrusion, wherein the skived proximal-end portion includes the second lumen without the first lumen in order to solve the pertinent problem of avoiding radial stresses induced into catheter tubing during attachment to a manifold/ proximal connector assembly (Borden - - P. [0015]), Borden teaching
a dual-lumen extrusion (12) (Figs. 1- 5) including a first lumen (42) (Figs. 2- 5) and a second lumen (44) (Figs. 2- 5) (P. [0042] - - The multiple lumen catheter tube 12 may be made by extrusion), and 
a manifold (14) (Figs. 1- 2) disposed around at least a skived proximal-end (54, 58) (Figs. 2- 4) portion of the dual-lumen extrusion (12) (See Fig. 2) (Ps. [0036]- [0038] - - end 40 of the multiple lumen catheter tube 12, including opening 54 and cut-out or skived sidewall 58 shown as dotted line in Fig. 2, is disposed within the hub 14), wherein the skived proximal-end portion (58) includes the second lumen (44) without the first lumen (42) (See Fig. 2) (Ps. [0038], [0048] - - a cut 130 is positioned in the outer wall 48 as shown in Fig. 3D so that a portion of the outer wall 48 forms the sidewall 58 having the height 60 that extends from the inner wall 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the manifold/ proximal connector assembly 49 attachment to catheter body 25 associated with Gesswein in order to include a manifold disposed around at least a skived proximal-end portion of a dual-lumen extrusion, wherein the skived proximal-end portion includes the second lumen without the first lumen as taught by Borden because it would minimize radial stresses in multiple lumen catheter tubing during the attachment of a manifold or hub (Borden - - Ps. [0012], [0015]).
Regarding claim 2, Gesswein in view of Borden discloses the apparatus of claim 1, Gesswein further disclosing wherein the second lumen (109) is disposed within the first lumen (70, 112) in the dual-lumen extrusion (See Fig. 2) (Col. 4, l. 55- 67; Col. 5, l. 16- 21 - - guidewire 16 extends through the lumen of tubular members 88, 91, 94, the tubular members being disposed in catheter lumen 70; longitudinal guide wire passage bore 109 is formed eccentrically through the entire length of the distal tip member 43 such that the separate guide wire tube 94 may be passed through the catheter lumen 70 and through the guide wire passage bore 109).
Regarding claim 3, Gesswein in view of Borden discloses the claimed invention except for Gesswein in view of Borden is silent as regarding the length of the skived proximal-end portion (54, 58).  Borden sets forth that the length of the skived proximal-end portion is a result effective variable, wherein the length of the cut or skive determines the spacing or staggering of the first lumen opening from the second lumen opening, thereby determining the amount of reduction of the radial stresses induced into a dual-lumen extrusion catheter tubing during the attachment of the hub/manifold (Borden - - Ps. [0015], [0037], [0049]).  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to  dimension the length of the cut or skive to be less than or equal to about 35 mm for the purpose of minimizing the radial stresses induced into the catheter tubing during attachment of the hub/manifold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Gesswein in view of Borden discloses the apparatus of claim 1, Gesswein further disclosing further comprising: 
a tip member (43) (Figs. 1- 2, 5- 6) seated in a distal end of the dual-lumen catheter body (40) (Fig. 1) (Col. 2, l. 36- 37 - - a distal tip member 43 is mounted on a distal end 46 of the catheter body 25), 
wherein the second lumen (109) of the dual-lumen catheter body (25) extends through the tip member (43) enabling a guidewire (16) to pass through the tip member (43) (See Figs. 1- 2).  Gesswein in view of Borden discloses the claimed invention except that Gesswein is silent as to whether the dual-lumen catheter body (25) was made by extrusion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distal end tip member associated with Gesswein to be seated in a dual-lumen extrusion, since Borden discloses a proximal end of a dual-lumen extrusion, and as such, it would have been within the general skill of a worker in the art to form the distal end using the same extrusion process.  Moreover, a dual-lumen extrusion is being treated as a product by process limitation; that is, a dual-lumen catheter body made by an extrusion method.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 7, Gesswein in view of Borden discloses the apparatus of claim 1, Gesswein further disclosing further comprising an ultrasound transducer (19) (Fig. 1) at the proximal end of the core wire (37) (Col. 2, l. 41- 45 - - A proximal connector assembly 49 is positioned at a proximal end 50 of the catheter 13 and is configured and constructed to facilitate operative connection of an proximal end of the ultrasound transmission member 37 to the ultrasound transducer 19).
Regarding claim 8, Gesswein discloses a system configured for modifying intravascular lesions, comprising:
a)  a catheter assembly, including: 
a core wire (37) (Figs. 2- 3, 5- 6);
a dual-lumen catheter body (25) (Figs. 1- 6) including a first tube (34) (Figs. 2- 3) with a first lumen (70, 112) (Figs. 2- 6) and a second tube (88, 91, 94) (Figs. 2- 4, 6) with a second lumen (109) (Figs. 4- 6), wherein: 
the core wire (37) is disposed within the first lumen (70, 112) (See Figs. 3, 4 showing core wire (37) in both lumens), and the second lumen (109) is configured to accommodate a guidewire (16) (Figs. 1- 2, 6) (Col. 5, l. 16- 21 - - longitudinal guide wire passage bore 109); and 
a manifold (49) (Fig. 1) disposed around at least a proximal-end portion of the dual-lumen catheter body (25) (See Fig. 1) (Col. 3, l. 8- 13 - - since a guide wire lumen extends longitudinally through the catheter body 25 and a guide wire entry/exit side arm (not shown) is formed on the proximal connector assembly 49 such that the guide wire 16 may be inserted through the entire length of the catheter 13, proximal assembly 49 is considered a manifold disposed around a proximal-end portion of the dual lumen catheter body (25)), and is insertable/extractable through the side arm). 
and 
b) an ultrasonic energy-producing mechanism, including: 
an ultrasound generator (22) (Fig. 1); and 
an ultrasound transducer (19) (Fig. 1), wherein a proximal end of the core wire (37) is configured to vibrationally couple to the ultrasound transducer (19) (Col. 2, l. 41- 45 - - A proximal connector assembly 49 is positioned at a proximal end 50 of the catheter 13 and is configured and constructed to facilitate operative connection of a proximal end of the ultrasound transmission member 37 to the ultrasound transducer 19).
Gesswein further disclosing a guide wire entry/exit side arm (not shown) formed on a proximal connector assembly 49 such that the guide wire 16 may be inserted through the entire length of the catheter (Col. 3, l. 8- 13), but Gesswein does not expressly disclose
 (claim 8) a manifold disposed around at least a skived proximal-end portion of a dual-lumen extrusion as claimed.
However, Borden teaches a manifold disposed around at least a skived proximal-end portion of a dual-lumen extrusion, wherein the skived proximal-end portion includes the second lumen without the first lumen in order to solve the pertinent problem of avoiding radial stresses induced into catheter tubing during attachment to a manifold/ proximal connector assembly (Borden - - P. [0015]), Borden teaching
a dual-lumen extrusion (12) (Figs. 1- 5) including a first lumen (42) (Figs. 2- 5) and a second lumen (44) (Figs. 2- 5) (P. [0042] - - The multiple lumen catheter tube 12 may be made by extrusion), and 
a manifold (14) (Figs. 1- 2) disposed around at least a skived proximal-end (54, 58) (Figs. 2- 4) portion of the dual-lumen extrusion (12) (See Fig. 2) (Ps. [0036]- [0038] - - end 40 of the multiple lumen catheter tube 12, including opening 54 and cut-out or skived sidewall 58 shown as dotted line in Fig. 2, is disposed within the hub 14), wherein the skived proximal-end portion (58) includes the second lumen (44) without the first lumen (42) (See Fig. 2) (Ps. [0038], [0048] - - a cut 130 is positioned in the outer wall 48 as shown in Fig. 3D so that a portion of the outer wall 48 forms the sidewall 58 having the height 60 that extends from the inner wall 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the manifold/ proximal connector assembly 49 attachment to catheter body 25 associated with Gesswein in order to include a manifold disposed around at least a skived proximal-end portion of a dual-lumen extrusion, wherein the skived proximal-end portion includes the second lumen without the first lumen as taught by Borden because it would minimize radial stresses in multiple lumen catheter tubing during the attachment of a manifold or hub (Borden - - Ps. [0012], [0015]).
Regarding claim 9, Gesswein in view of Borden discloses the system of claim 8, Gesswein further disclosing wherein: the second tube (88, 91, 94) is disposed within the first tube (34) of the dual-tube catheter body (25) (See Fig. 2), and the second tube (88, 91, 94) shares at least a portion of a tube wall with the first tube (70) (See Fig. 3 - -showing a portion of tube 91 with first tube 70).  Gesswein in view of Borden discloses the claimed invention except that Gesswein is silent as to whether the dual-tube catheter body (25) was made by extrusion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system associated with Gesswein to include a dual-tube extrusion, since Borden discloses a proximal end of a dual-lumen extrusion, and as such, it would have been within the general skill of a worker in the art to form the distal end using the same extrusion process.  Moreover, a dual-tube extrusion is being treated as a product by process limitation; that is, a dual-tube catheter body made by an extrusion method.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 11, Gesswein in view of Borden discloses the system of claim 8, Gesswein further disclosing further comprising: 
a tip member (43) (Figs. 1- 2, 5- 6) seated in a distal end of the dual-tube catheter body (40) (Fig. 1) (Col. 2, l. 36- 37 - - a distal tip member 43 is mounted on a distal end 46 of the catheter body 25), wherein the second lumen (109) of the dual-tube catheter body (25) extends through the tip member (43) enabling a guidewire (16) to pass through the tip member (43) (See Figs. 1- 2).  
Gesswein in view of Borden discloses the claimed invention except that Gesswein is silent as to whether the dual-tube catheter body (25) was made by extrusion.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system associated with Gesswein to include a dual-tube extrusion, since Borden discloses a proximal end of a dual-lumen extrusion, and as such, it would have been within the general skill of a worker in the art to form the distal end using the same extrusion process.  Moreover, a dual-tube extrusion is being treated as a product by process limitation; that is, a dual-tube catheter body made by an extrusion method.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 13, Gesswein in view of Borden discloses the system of claim 8, Gesswein further disclosing further comprising:
c) a console (electrical signal generator 22 is considered a console since cable 52 connects it to the transducer 19 and since cable 58 connects it to foot pedal 55 as evidenced by Boukhny at P. [0004] which states that a typical ultrasonic surgical device includes an electric control console connected to the assembly via an electric cable) including a foot switch (55) (Fig. 1) and the ultrasonic energy-producing mechanism including the ultrasound generator (22) and the ultrasound transducer (19), wherein the foot switch (55) is configured to activate and deactivate the ultrasonic energy-producing mechanism (Col. 2, l. 49- 55).
Regarding claim 14, Gesswein in view of Borden discloses the system of claim 8, Gesswein further disclosing further comprising:
c) a console (electrical signal generator 22 is considered a console since cable 52 connects it to the transducer 19 and since cable 58 connects it to foot pedal 55 as evidenced by Boukhny at P. [0004] which states that a typical ultrasonic surgical device includes an electric control console connected to the assembly via electric cable) including a foot switch (55) (Fig. 1) and the ultrasound generator of the ultrasonic energy-producing mechanism (22), wherein: 
the catheter assembly further includes the ultrasound transducer of the ultrasonic
energy-producing mechanism (19) (See Fig. 1 showing transducer (19) connected to the catheter assembly via proximal connector assembly 49) (Col. 2, l. 41- 45 - - since the ultrasound transducer 19 and the proximal end of the catheter assembly are connected, the catheter assembly is considered to include the ultrasound transducer 19), and 
the foot switch (55) is configured to activate and deactivate the ultrasonic energy- producing mechanism (Col. 2, l. 49- 55).
Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesswein et al. (US Pat. No. 6,296,620 B1) in view of Borden et al. (US Pub. No. 2007/0078437 A1) as applied to claims 1 and 8 above, and further in view of Triplett et al. (US Pub. No. 2005/0070878 A1).
Regarding claims 4 and 10, Gesswein in view of Borden discloses the apparatus of claim 4 and the system of claim 8 respectively, Gesswein in view of Borden further disclosing support tubes (16) (Figs. 1- 2) that are attached to manifold (14) by adhesives, mechanical means, such as a barbed or threaded coupling, or by molding the manifold (14) over the proximal ends 22 of the support tubes (16) (Borden - - P. [0035]), Borden further disclosing  channels or passages 70, 72 that couple the first lumen/tube 42 and second lumen/tube 44 with support tubes (16) (Borden - - P. [0040]), but Borden does not expressly disclose
(claims 4 and 10) the second lumen/tube of the skived proximal-end portion of the dual lumen/tube extrusion being disposed in a support tube as claimed.
However, Triplett teaches molding a manifold (90) (Fig. 3) in the same field of endeavor (Abstract, P. [0005])
(claims 4 and 10) wherein: 
the second lumen/tube of the proximal-end portion of the catheter (14, 50) (Figs. 1- 3) is disposed in a support tube (60) (Fig. 3), and the manifold (90) is disposed around the support tube (60) and an adjoining portion of the catheter (80) (Fig. 3) including the first lumen/tube (12, 84, 70) and the second lumen/ tube (14, 50) (Ps. [0021]- [0022] - - the first extension tube 60 is placed over the tapered portion 52 of the arterial side 50 so that a distal end thereof abuts the shoulder 56 as shown in Fig. 3; a channel 94 is created between the inner lumen 84 and the second extension tube 70 enabling fluid communication therebetween, the channel formed by the second pin during the molding process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the second tube of the skived proximal-end portion of the dual- lumen/tube extrusion associated with Gesswein in view of Borden such that it is disposed in a support tube since disposing a proximal-end lumen/tube within a support tube performs the same function of coupling a support tube to a proximal-end of a multiple lumen catheter via a manifold as does providing a channel or passage in a manifold (see Triplett Fig. 3 showing both types of attachment as functional equivalents), since the modification would have yielded predictable results, namely, coupling a support tube to a proximal-end of a multiple lumen catheter via a manifold.
Allowable Subject Matter
Claims 6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein: the distal end of the dual-lumen extrusion includes a flared portion of the dual-lumen extrusion, and a sized-matched piece of guidewire tubing is disposed in the flared portion extending the second lumen of the dual-lumen extrusion through the tip member.
Regarding claim 12, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein: the distal end of the dual-tube extrusion includes a flared portion of the second tube, and a size-matched piece of guidewire tubing is disposed in the flared portion of the second tube extending the second lumen of the dual-tube extrusion through the tip member.
The closest cited prior art reference, Gesswein et al. (US Pat. No. 6,296,620) discloses a sized-matched piece of guidewire tubing 100 is disposed in the distal end 46 of the tubular catheter body 25 extending the second lumen of the dual-lumen extrusion through the tip member 43 (Col. 5, l. 10- 21), but Gesswein does not teach or suggest, alone or in combination, the distal end of the dual-lumen extrusion includes a flared portion of the dual-lumen extrusion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771